Citation Nr: 1744091	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the RO in Nashville, Tennessee.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  The February 2013 rating decision, in pertinent part, denied service connection for bilateral sensorineural hearing loss and a left hand disability.  During the course of this appeal, a January 2016 rating decision granted service connection for the left hand disability; thus, that issue is no longer before the Board on appeal. 

In November 2016, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA compensation purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The current bilateral sensorineural hearing loss had its onset in service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for bilateral hearing loss, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. §3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. §1154(a) (West 2014); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. §5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that the currently diagnosed bilateral sensorineural hearing loss is due to in-service noise exposure while serving in the Navy on flight line operations.  

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. §3.385.  A January 2013 VA audiometric examination report shows pure tone thresholds of 70 dB or greater at 3000 and 4000 Hz in both ears, and 50 dB at 2000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The January 2013 VA examination report reflects the Veteran was diagnosed with bilateral sensorineural hearing loss.  Based on this evidence, the current disability of bilateral sensorineural hearing loss is established.  See 
38 C.F.R. §3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  During the November 2016 Board hearing, the Veteran testified to being exposed to loud noise while serving in the Navy on flight line operations.  The Veteran testified to working in close proximity to running aircraft engines while performing maintenance on such aircraft, and that the hearing protection provided was inadequate.  The Veteran also testified that, after performing aircraft maintenance and moving indoors away from the aircraft noise, he would still not be able to hear anything for a brief period of time.  The Veteran further testified that hearing loss symptoms began in service during the second tour of duty in the Republic of Vietnam, around 1968.  Based on the Veteran's testimony, the Board finds that in-service exposure to acoustic trauma (loud noise) is established. 

Finally, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss began in service, that is, whether the bilateral sensorineural hearing loss was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss symptoms began in service around 1968 after being exposed to loud noises while working on the flight line.  Moreover, service treatment records reflect the Veteran participated in a Hearing Conservation Program during service and that periodic audiometric examinations revealed an upward shift in decibel levels in both ears during the four years the Veteran was in active service.

Prior to induction into active service, the Veteran received an audiometric examination in September 1966, at which time auditory thresholds were recorded; however, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In light of the above, and where necessary to facilitate data comparison in this decision, audiometric data originally recorded using ASA standards have been converted to ISO-ANSI standards.

During the September 1966 service induction audiometric examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
5
0
LEFT
5
0
15
10
10

Because it is unclear which standards were used during the September 1966 service induction audiometric examination, the Board will rely on the non-converted pure tone measurements as these metrics are most favorable to the Veteran's appeal.

An October 1969 service treatment record reflects the Veteran underwent an audiometric examination under the Hearing Conservation Program.  During the October 1969 audiometric examination, pure tone thresholds, in decibels, were recorded using ISO-ANSI standards as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
10
LEFT
25
15
25
20
25

In addition to documenting an upwards shift in decibel levels during service, the October 1969 audiometric examination also reflects decibel levels were measured above 20 dBs in several frequencies, indicating some degree of hearing loss that is outside the normal ranges.  See Hensley, 5 Vet. App. at 157.

Other evidence weighing in favor of finding that bilateral sensorineural hearing loss was incurred in service includes the fact that service connection has been granted for tinnitus based on similar assertions of the onset of tinnitus in service following the same excessive noise exposure.  Similar to tinnitus, sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and qualified as an organic disease of the nervous system under 38 C.F.R. § 3.309. 

Because the Veteran sustained nerve damage that caused the service-connected tinnitus, by necessary inference, the Veteran sustained the same nerve damage to the inner ear that caused the current bilateral sensorineural hearing loss.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current sensorineural hearing loss in service.  Such sensorineural hearing loss is a permanent disability that is incapable of actual improvement of the nerve damage because chronic sensorineural hearing loss either progressively worsens or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic sensorineural hearing loss that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

The evidence weighing against a finding of in-service onset of bilateral sensorineural hearing loss includes a January 1971 service separation examination report that characterizes hearing as clinically within normal limits at service separation.  During the January 1971 audiometric examination, pure tone thresholds, in decibels, were recorded using ISO-ANSI standards as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
15
5
10

Although the January 1971 service separation audiometric examination indicates an apparent improvement in decibel levels compared to the October 1969 audiometric examination results, pure tone thresholds measured at service separation nonetheless reflect an upwards shift in decibel levels compared to the September 1966 service induction audiometric examination report. 

The unfavorable evidence of record also includes the January 2013 VA examination report, which contains the VA examiner's opinion that the Veteran's hearing loss is less likely than not caused by acoustic trauma sustained in service.  The January 2013 VA examiner reasoned that the Veteran's hearing was measured within the normal range at the service separation examination in 1971, with no progression when compared to the service induction examination in 1966.  On the contrary, the September 1966 service induction examination and the January 1971 service separation examination reports reflect an upwards shift in decibel levels measured in both ears.  Accordingly, the VA examiner relied on an inaccurate medical history in formulating the opinion contained in the January 2013 VA examination report, and the Board finds it is of no probative value in establishing whether the current bilateral hearing loss had its onset during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Moreover, the January 2013 VA examiner did not address the upwards shift in decibel levels measured during service under the Hearing Conservation Program, and did not offer any opinion as to the cause of the Veteran's current bilateral sensorineural hearing loss, to include any post-service noise exposure.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral sensorineural hearing loss is warranted as directly incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. §7104 (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


